United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING, Norfolk, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1392
Issued: February 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 29, 2019 appellant filed a timely appeal from a May 15, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty, as alleged.
FACTUAL HISTORY
On February 15, 2019 appellant, then a 71-year-old facility operations specialist, filed an
occupational disease claim (Form CA-2) alleging that he sustained carpal tunnel syndrome due to
factors of his federal employment. He indicated that he first became aware of his condition and
realized that it was related to factors of his federal employment on November 1, 2018. Appellant
did not stop work.
Appellant provided an August 22, 2016 position description. The position description
noted his duties and responsibilities as using computerized management systems for planning and
estimating, recordkeeping and preventative maintenance scheduling, and facilities inspection
scheduling and recordkeeping, among other duties. The physical demands of the position were
noted as moderate levels of physical exertion, including walking, crouching, sitting, and working
in limited access areas.
In a January 24, 2019 medical report, Jennifer Brown, a family nurse practitioner provided
that appellant experienced numbness in his hands as well as joint wrist pain that began
approximately two to four months prior. She noted that he utilized his fingers a lot while at work
and that his job consisted mostly of typing. In an attached diagnostic report of even date, Dr. Ivan
Robinson, a Board-certified radiologist, noted arthritic changes consistent with arthrosis related to
hemochromatosis in appellant’s x-ray scans of his hands. Based on the diagnostic report,
Ms. Brown noted that she suspected arthritis and that appellant’s hand pain was not due to a workrelated injury.
In January 28, 2019 progress notes from Dr. Nicholas Smerlis, a Board-certified
orthopedic surgeon, he recounted appellant’s history of bilateral hand pain and diagnosed bilateral
carpal tunnel syndrome.
In a development letter dated February 5, 2019, OWCP advised appellant that it required
additional factual and medical evidence to establish his claim. It attached a questionnaire,
requesting that he provide a detailed description of the employment factors he believed contributed
to his condition, including a description of his required duties, relevant dates, and how often he
performed those duties. OWCP also requested that appellant’s attending physician provide a
comprehensive narrative medical report. It afforded appellant 30 days to submit the necessary
evidence.
In a separate development letter of even date, OWCP requested that the employing
establishment provide additional information regarding appellant’s occupational disease claim,
including comments from a knowledgeable supervisor regarding the accuracy of appellant’s
statements, and a copy of appellant’s position description and physical requirements of his
position. It afforded the employing establishment 30 days to respond.

2

No response was received. By decision dated May 15, 2019, OWCP denied appellant’s
occupational disease claim, finding that the evidence of record was insufficient to establish that he
sustained an injury in the performance of duty. As such, it concluded that the requirements had
not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
OWCP’s regulations define an occupational disease as a condition produced by the work
environment over a period longer than a single workday or shift.7 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the identified employment
factors.8
The employee’s burden of proof includes the submission of a detailed description of the
employment factors or conditions, which he or she believes caused or adversely affected a
condition for which compensation is claimed.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he sustained
an injury in the performance of duty, as alleged.

3

Supra note 2.

4

T.W., Docket No. 18-0788 (issued July 22, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

T.W., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); Gary J. Watling, 52 ECAB 278 (2001); Elaine
Pendleton, 40 ECAB 1143 (1989).
6

T.W., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); Delores C. Ellyett, 41 ECAB 992 (1990).

7

20 C.F.R. § 10.5(q).

8

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345 (1989).

9

T.W., supra note 4; J.C., Docket No. 16-1663 (issued January 18, 2017); Lori A. Facey, 55 ECAB 217 (2004).

3

To establish a claim for compensation in an occupational disease claim, an employee must
submit a statement which identifies the factors of employment believed to have caused his or her
condition.10 Appellant did not respond to OWCP’s February 25, 2019 letter requesting that he
provide detailed information concerning the occupational factors he believed contributed to his
condition and respond to its questionnaire.11 As noted, he bears the burden of submitting a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition.12
In support of appellant’s claim, OWCP received a copy of his position description, as well
as a January 24, 2019 medical report from Ms. Brown, a nurse practitioner, noting that appellant
attributed his condition to utilizing his fingers to type at work; however, there is no information
from appellant describing the specific employment-related activities which he believed contributed
to his condition and the amount of time he spent engaging in such activities.13 The Board finds
that this evidence is insufficiently detailed to meet appellant’s burden of proof to establish the
factual basis of his claim.14
The Board finds that, because appellant has not established the factual component of fact
of injury, it is unnecessary to discuss whether he submitted medical evidence sufficient to establish
a medical condition causally related to factors of his federal employment.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he sustained
an injury in the performance of duty, as alleged.

10

E.V., Docket No. 19-0447 (issued June 25, 2019); H.O., Docket No. 17-1176 (issued November 27, 2018).

11

A.H., Docket No. 19-0566 (issued August 22, 2019); D.C., Docket No. 18-0082 (issued July 12, 2018).

12

Supra note 10.

13

L.W., Docket No. 19-0196 (issued July 2, 2019); D.C., supra note 11.

14

K.M., Docket No. 19-0367 (issued June 26, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 13, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

